Citation Nr: 0322701	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to July 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Portland, Oregon, Regional Office (RO).  The veteran 
requested a travel board hearing before a Veterans Law Judge.  
He failed to attend the hearing scheduled in June 2003.  


FINDING OF FACT

It is not shown that the veteran now has any residuals of a 
left hand injury which occurred in service.  

CONCLUSION OF LAW

Service connection for residuals of a left hand injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits.  The appellant was 
provided a copy of the decision denying his claim for service 
connection.  By the April 2001 letter regarding the VCAA and 
the September 2002 Statement of the Case, he was advised of 
the controlling law and regulations.  These communications 
informed him what evidence was of record and advised him what 
evidence was needed to establish entitlement to the benefit 
sought.  Furthermore, the VCAA letter advised him of the 
changes in duty to assist resulting from the VCAA, and 
specifically advised him of his and VA's responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record includes service medical records, service 
personnel records, reports of VA examinations, and statements 
from the veteran concerning his claimed disability.  There is 
no indication that any available pertinent records remain 
outstanding.  All notice and duty to assist requirements are 
met.  

Factual Background

The veterans service medical records indicate treatment for 
lacerations to his left hand in April 1979, caused by an 
incident involving a fuse or a grenade.  The injury was 
described as an L-shaped cut, 1/8 inch deep, which required 
no sutures; the service medical records are negative for 
further treatment of this injury or any other injury to the 
veteran's left hand.  The examination on release from active 
duty contains no mention of scarring on the veteran's left 
hand or notations of complaints of residuals from a left hand 
injury.  

VA outpatient treatment records from July 1998 to March 2002 
are silent for any complaints of residuals from a left hand 
injury.  

During a March 2001 VA examination for other purposes, the 
veteran complained of pain from a non-service related leg 
fracture but mentioned nothing about any left hand problems.  
The examiner noted no pertinent abnormalities or complaints 
under the veteran's medical history.  

The veteran claimed in his November 2002 appeal statement 
that his left hand bothers him all the time and he strongly 
feels it is a result of the injury he suffered in service.  

The claims file contains no records of or assertions that the 
veteran received treatment for residuals of the left hand 
injury in the twenty-three years since his release from 
active duty.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The service medical records indicate that the veteran 
sustained a superficial laceration to his left hand in 
service.  The wound was cleaned and covered with a sterile 
dressing, but required no sutures; the evaluating physician 
indicated that a neurological evaluation of the hand was 
"ok."  There are no further mentions of the veteran's left 
hand injury or any complaints of residuals from the injury 
during his remaining time in service.  He had significant 
contact with VA medical personnel in the four years preceding 
the instant claim and never mentioned any left hand problems; 
it is significant to note that he did mention other medical 
problems such as residuals of a non-service connected leg 
fracture.  

In the absence of competent (medical) evidence showing that 
the veteran presently has residuals from a left hand injury, 
there is no basis for the granting of service connection.  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In Brammer, it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where disability is present. See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

While the veteran is competent to testify that he suffered a 
left hand injury, as a layperson, he is not competent to 
diagnose current disability or to attribute any current 
disability to service or to injuries therein.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In cases such as this, 
where competent medical evidence of current disability and 
causation is essential, lay statements alone are not 
sufficient to establish a claim for service connection.  See 
Espiritu, supra.

Further, the record before the Board, taking into 
consideration all information and lay or medical evidence, 
contains no competent evidence that the veteran has a current 
left hand disability, or persistent or recurrent symptoms of 
a left hand disability. Accordingly, further examination 
prior to the Board's decision is not necessary. See 
38 U.S.C.A. § 5103A(d) (West 2002).

In short, the record contains no competent (medical) evidence 
indicating that the veteran currently has a left hand 
disability. The preponderance of the evidence is against the 
veteran's claim.  Accordingly, it must be denied.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.











ORDER

Service connection for residuals of a left hand injury is 
denied.    





	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



